DAVID R. THOMPSON, Circuit Judge,
Specially Concurring.
I concur in the majority opinion except for the second and third reasons given for applying equitable tolling in Part II C 5.
I agree with the majority that because the district court’s June 3, 1998 order stayed all proceedings other than the issue of Kelly’s sanity, that order prevented Kelly’s counsel from filing a habeas petition, and equitable tolling applies. I do not agree, however, that Kelly’s alleged mental incompetency equitably tolled the AEDPA’s one-year statute of limitations, and I would not reach the question whether equitable tolling applies as a result of the dismissal of Kelly’s habeas proceedings under the compulsion of the writ of mandamus issued in Kelly III.